Citation Nr: 0329977	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-12 998	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance.

2.  Entitlement to adaptive equipment for an automobile.



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case has been certified to the Board by the Reno, 
Nevada Regional Office.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  First, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA as it 
pertains to the issues on appeal.  Although the statement of 
the case addressed VCAA, no VCAA letter was issued.  
Accordingly, the appropriate actions should be undertaken to 
ensure that the directives of VCAA have been followed.  
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Further, a review of the record shows that a current VA 
examination is necessary in order to determine if the veteran 
meets the criteria of 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808.  

Accordingly, the veteran should be scheduled for a VA 
examination in order to assist him with his claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The veteran should be afforded a VA 
examination.  The examiner should 
determine if the veteran has any of the 
following due to his service-connected 
degenerative discogenic disease of the 
lumbar spine with associated bilateral 
leg radiculopathy associated with weak 
feet and with flat feet: loss or 
permanent loss of use of one or both feet 
and/or ankylosis of one or both knees or 
one or both hips.

4.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

